                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

ROBERT E. WOODWARD                                                                  PLAINTIF
ADC #166447

v.                              CASE NO: 5:19CV00023 JM

WENDY KELLEY, Director,                                                           DEFENDANTS
Arkansas Department of Correction; et al.

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects.

       IT IS, THEREFORE, ORDERED THAT:

        1.    Plaintiff’s unlawful extradition and conspiracy claims be dismissed without

prejudice;

       2.     Defendant Tumey be dismissed without prejudice;

       3.     Plaintiff’s visitation claim be dismissed without prejudice;

       4.     Plaintiff’s claims regarding cups be dismissed without prejudice;

       5.     Plaintiff’s claims regarding going outside be dismissed without prejudice;

       6.     Plaintiff’s Double Jeopardy claims be dismissed without prejudice;

       7.     Plaintiff’s conditions of confinement claims be dismissed without prejudice;

       8.     Plaintiff’s damages claims be dismissed without prejudice;
       9.     The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from an Order adopting these recommendations would not be taken in good faith.

       IT IS SO ORDERED this 4th day of March, 2019.


                                                              ________________________
                                                     UNITED STATES DISTRICT JUDGE




                                              2
